DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 2, 11 and 17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Adams et al. (US Patent Application Publication No. 2018/0158053); Dow et al. (US Patent Application Publication No. 2016/0307001) and Purves et al. (US Patent Application Publication No. 2015/0073907) combination fail to disclose or suggest one or more of the features of the independent claims 2, 11 and 17.
In summary, Adams discloses virtual keypad overlay; and AR overlay values upon the input device may change each time the user enters authentication code and virtual authentication object is only visible to the user of AR device and virtual keypad overlay.
Dow  teaches user authorized transaction AR device; and augmenting numeric keypad display an overlay of digits;.
Purvis  discloses virtual keyboard;  purchase an item, pay a bill.  WIVD may allow the user to provide instructions to do so using vocal commands combined with physical gestures. WIVD allows for composite actions composed of multiple disparate inputs, actions and gestures e.g., real world finger detection, touch screen gestures, voice/audio commands.
 None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 2 and similarly recited in claim independent claims 11 and 17.
Specifically, the prior arts fail to teach a method for facilitating access to transaction devices via augmented reality devices, the method comprising: determining, based on accessing at least one customer command, a user intent to initiate a transaction using a transaction device; determining a command sequence based, at least in part, on the at least one customer command, the command sequence for input using an input device of the transaction device to initiate the transaction; determining to generate an overlay that maps virtual input elements displayed by an augmented reality (AR) device to input elements of the input device; generating the overlay for displaying the virtual input elements, using the AR device, corresponding to the command sequence over the input device; displaying, by the AR device, the overlay by visually projecting the overlay over the input device of the transaction device to visually indicate, using the virtual input elements, respective elements of the command sequence on corresponding input elements of the input device. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 3-10, 12-16 and 18-21 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/
 Primary Examiner, Art Unit 2171